Exhibit (n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-2 of Harvest Capital Credit Corporation of our report dated March 15, 2017 relating to the consolidated financial statements, consolidated financial statement schedule and our report dated June 16, 2017 relating to the senior securities table, which appear in Pre-Effective Amendment No. 1 to the Registration Statement on From N-2 (No. 333-218821) of Harvest Capital Credit Corporation. We also consent to the references to us under the headings “Senior Securities” and “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California August 21, 2017
